Dolliver, J.
(dissenting) — I disagree with the majority that the waiting period amounts to a burden on the Bishop’s free exercise of religion. This case is very different from our prior line of cases in two important respects. First, the Bishop has failed to explain what type of "coercive effect” the waiting period will have on the free exercise of religion. Second, the ordinance here is far less restrictive than the Seattle ordinance at issue in our prior cases.
In order for a free exercise claim to prevail, "the complaining party must first prove the government action has a coercive effect on the practice of religion.” First United Methodist Church v. Hearing Examiner, 129 Wn.2d 238, 246, 916 P.2d 374 (1996). We expressly declined in First United Methodist to hold landmark designation of religious buildings unconstitutional, absent proof of a burden on the free exercise of religion. First United Methodist, 129 Wn.2d at 252.
We found in First United Methodist that the church had successfully demonstrated a burden on its free exercise by showing the ordinance prevented it from selling its property and using the proceeds to advance its religious mission. First United Methodist, 129 Wn.2d at *211252. And in First Covenant Church v. City of Seattle, 120 Wn.2d 203, 840 P.2d 174 (1992) (First Covenant II) we found that the ordinance burdened free exercise " 'administratively’ ” because it required the church to seek approval of a government body before altering its house of worship. First Covenant II, 120 Wn.2d at 219. In both of these cases, the ordinances, as applied, were unconstitutional because the churches had successfully demonstrated a burden on their free exercise of religion.
No such burden has been demonstrated here. In a brief to this court, the Bishop states that the Walla Walla ordinance imposes a burden "by intruding on the Church’s use of its property to further its religious mission.” Reply Br. of Resp’t to Amicus Curiae at 5. Yet nowhere in the record does the Bishop explain how the ordinance intrudes on the church’s use of its property. The ordinance gives the city no authority to block the demolition of the school. It merely allows the city to impose a waiting period of 10 days to 14 months "to provide opportunity” for the structure’s preservation to be negotiated. Walla Walla Municipal Code 20.146.040(B)(2)(b). Contrary to what the majority asserts, the ordinance does not require the religious organization to negotiate with secular authorities to lift the stay. The stay must automatically be lifted after 14 months. I do not believe a reasonable, definite waiting period such as this has a "coercive effect” on the practice of religion. Absent a showing by the respondent to the contrary, I am not persuaded that the ordinance unconstitutionally infringes upon the respondent’s free exercise of religion. This court should not blindly always allow the First Amendment to trump appropriate historic preservation.
The majority reasons that the waiting period constitutes "the kind of administrative burden[] First United Methodist forbids.” Majority at 208. However, the ordinance here is much less burdensome than the landmark designating ordinances at issue in either First Covenant II or First United Methodist. In those cases, the churches were *212prohibited from making changes to their properties without the approval of the City of Seattle. In contrast, the Walla Walla ordinance does not prevent the church from ultimately doing what it wants with the school building. The church is not required to seek approval of a government body before demolishing the building. After the waiting period expires, the city must issue the permit.
If the ordinance required city approval before demolition occurred, or if it allowed for an indefinite or excessively long waiting period, First Covenant II and First United Methodist would be controlling. However, this case involves a different question. I would reverse the trial court.
Johnson and Madsen, JJ., concur with Dolliver, J.